





Exhibit 10.4




PERFORMANCE UNIT AGREEMENT


THIS PERFORMANCE UNIT AGREEMENT (this “Agreement”) is entered into by and
between EnLink Midstream, LLC, a Delaware limited liability company (the
“Company”), and _________________ (“Participant”) as of the Grant Date.


WITNESSETH:


WHEREAS, the EnLink Midstream, LLC 2014 Long-Term Incentive Plan was adopted by
the Company, effective February 5, 2014 (the “Plan”), for the benefit of certain
employees and consultants of the Company or its Affiliates, and non-employee
directors of EnLink Midstream Manager, LLC, the managing member of the Company;
and
WHEREAS, a committee (the “Special Committee”) has been designated to administer
Awards that are intended to constitute qualified performance-based compensation
(“Qualified Awards”) under Section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), which Qualified Awards shall be subject to such terms
and conditions as the Special Committee shall determine pursuant to the Plan;


WHEREAS, the Special Committee is responsible for granting Qualified Awards in
accordance with the Plan; and


WHEREAS, Participant is eligible to participate in the Plan and the Special
Committee has authorized the grant to Participant of the “Subject Award” (as
defined in Section 2 of this Agreement), which is intended to constitute a
Qualified Award, and which shall be subject to certain restrictions pursuant to
the Plan and upon the terms set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Participant hereby agree as
follows:


1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to them in the Plan.


“Good Reason” means any of the following, without Participant’s consent: (i) a
material reduction in Participant’s base annual salary; (ii) a material adverse
change in Participant’s authority, duties or responsibilities; or (iii) the
Company requires Participant to move his or her principal place of employment to
a location that is 30 or more miles from his or her current place of employment
and the new location is farther from his or her primary residence. From and
after the occurrence of a Change of Control that occurs following the date
hereof, Good Reason shall also include any material breach of this Agreement by
the Company (or any successor thereof, as applicable). For purposes of this
definition, no act or failure to act on the Company’s part shall be considered a
“Good Reason” unless (x) Participant has given the Company written notice of
such act or failure to act within 30 days thereof, (y) the Company fails to
remedy such act or failure to act within 30 days of its receipt of such notice,
and (z) Participant terminates his or her employment with the Company within 60
days following the Company’s receipt of written notice.


“Grant Date” means _____.


“Performance Goal” means the Performance Goal as set forth in Schedule A to this
Agreement.


“Performance Period” means the period defined in Schedule A to this Agreement
for purposes of determining attainment of the Performance Goal.


“Prorated Amount” means a number equal to the total number of outstanding
Restricted Incentive Units granted hereunder multiplied by a fraction (i) the
numerator of which is the number of days that elapse from the commencement of
the Performance Period to the date of the Qualifying Termination and (ii) the
denominator of which is the full number of days of the Performance Period.


“Qualifying Termination” means Participant’s employment or service with the
Company or its Affiliates is terminated due to (i) Participant’s retirement with
the approval of the Chief Executive Officer of EnLink Midstream Manager, LLC on
or after reaching age 60, (ii) an involuntary termination of Participant by the
Company for reasons other than Cause, or (iii) a termination by Participant for
Good Reason.







--------------------------------------------------------------------------------





“Vesting Date” means the date on which the Performance Period ends as set forth
in Schedule A to this Agreement.


2.    Performance Unit Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
grants to Participant, and Participant hereby accepts, an award of _____
Restricted Incentive Units (the “Subject Award”). The Restricted Incentive Units
granted hereunder shall be evidenced by the Special Committee in a book entry or
in such other manner as the Special Committee may determine.


3.    Vesting/Forfeiture.


(a)    The Restricted Incentive Units that comprise the Subject Award shall be
subject to a Performance Period that shall terminate on the Vesting Date based
on the attainment and certification of the Performance Goal as described
Schedule A; provided that Participant is in the continuous service of the
Company or its Affiliates until such Vesting Date.


(b)    The Restricted Incentive Units shall be forfeited to the Company at no
cost to the Company if Participant’s employment or service with the Company or
its Affiliates terminates prior to the termination of the Performance Period
applicable to such Restricted Incentive Units; provided, however:


(i)    if a Qualifying Termination occurs during the Performance Period and
prior to the occurrence of a Change of Control that occurs following the date
hereof, a Prorated Amount of the Restricted Incentive Units shall remain
eligible for vesting on the Vesting Date, based on the attainment and
certification of the Performance Goal as described Schedule A;


(ii)    if a Change of Control occurs following the date hereof, the Restricted
Incentive Units shall become fully vested at the Target amount and the
Performance Period shall terminate; or


(iii)    if, during the Performance Period, the Participant dies or he or she
becomes disabled and qualified to receive benefits under the Company’s long-term
disability plan, the Restricted Incentive Units shall become fully vested at the
Target amount and the Performance Period shall terminate.


Notwithstanding the foregoing, to the extent the Subject Award is subject to
Section 409A, in no event shall any Units be delivered when Participant becomes
disabled and qualified to receive benefits under the Company’s long-term
disability plan unless Participant incurs a “disability” within the meaning of
Treas. Reg. Section 1.409A-3(i)(4).


Notwithstanding anything herein to the contrary, if, at the time of a
Participant’s termination of employment or service with the Company or its
Affiliates, such Participant is a “specified employee” (as defined in
Section 409A of the Code), and the deferral of the commencement of any amount of
the payments or benefits otherwise payable pursuant to the Plan is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then, to the extent permitted by Section 409A of the Code, such payments
or benefits hereunder (without any reduction in the payments or benefits
ultimately paid or provided to the Participant) will be deferred until the
earlier to occur of (i) the Participant’s death or (ii) the first business day
that is six (6) months following the Participant’s termination of employment or
service with the Company or its Affiliates, provided that amounts which qualify
for the separation pay plan exemption under Treasury Regulation
§1.409A-1(b)(9)(v)(D) and do not exceed the limits set forth in
Section 402(g)(1)(B) of the Code in the year of such termination shall be
payable immediately upon termination. Any payments or benefits deferred due to
the requirements of this paragraph will be paid in a lump sum (without interest)
to the Participant on the earliest to occur of (i) or (ii) in the immediately
preceding sentence.


(c)    As soon as reasonably practicable following the close of the Performance
Period, the Special Committee shall determine and certify the extent to which
(i) the Performance Goal as described on Schedule A is attained and (ii) the
Restricted Incentive Units granted hereunder shall be vested, if at all. Such
certification shall be final, conclusive and binding on Participant, and on all
other persons, to the maximum extent permitted by law. As soon as reasonably
practicable thereafter, Units representing the number of vested Restricted
Incentive Units, if any, shall be delivered, free of all such restrictions, to
Participant or Participant’s beneficiary or estate, as the case may be, it being
understood that the entry on the transfer agent’s books or the delivery of the
certificate(s) with respect to such Units shall constitute delivery of such
Units for purposes of this Agreement. Notwithstanding anything contained herein
to the contrary, in no event shall such Units be delivered to Participant later
than (i) the end of the calendar year in which vesting occurs, or, if later,
(ii) the 15th day of the third calendar month following the date on which
vesting occurs.


(d)    Notwithstanding anything contained herein to the contrary, in no event
shall Participant have any right to vote any, or to exercise any other rights,
powers and privileges of a holder of the Units with respect to such Restricted
Incentive Units until such time that (i) the Performance Period applicable to
such Restricted Incentive Units or a portion thereof shall have expired





--------------------------------------------------------------------------------





(and all other conditions to payment with respect thereto have been fulfilled),
(ii) such Restricted Incentive Units are converted into the right to receive
Units, and (iii) such Units are delivered to Participant.


4.    Distribution Equivalent Payment Rights. Subject to the following, the
Subject Award granted hereunder includes a tandem award of Distribution
Equivalent Rights with respect to each applicable Restricted Incentive Unit that
shall entitle Participant to receive cash payments equal to the cash
distributions made by the Company (on a per Unit basis) in respect of its
outstanding Units generally (“General Distributions”); provided that such cash
payments (“Distribution Equivalent Payments”) shall be credited to a bookkeeping
account established on the records of the Company for Participant and will vest
and be paid to or on behalf of Participant at the same time, and subject to the
same conditions, as are applicable to the vesting of the underlying Restricted
Incentive Units. Accordingly, Distribution Equivalent Payments shall be
forfeited to the extent that the underlying Restricted Incentive Units do not
vest, are forfeited or are otherwise cancelled. No interest shall be credited on
any Distribution Equivalent Payments.


5.    Taxes.


(a)    REPRESENTATION. PARTICIPANT REPRESENTS THAT PARTICIPANT IS NOT RELYING ON
THE COMPANY OR ITS AFFILIATES FOR ANY TAX ADVICE IN CONNECTION WITH THE
RESTRICTED INCENTIVE UNITS AND THAT PARTICIPANT HAS BEEN, OR IS OTHERWISE
HEREBY, ADVISED TO CONSULT WITH ITS OWN TAX ADVISOR WITH RESPECT TO THE AWARD OF
RESTRICTED INCENTIVE UNITS UNDER THIS AGREEMENT.


(b)    Withholding Matters.


(i)    Participant shall pay to the Company or its Affiliates, or make
arrangements satisfactory to the Company or its Affiliates regarding payment of,
any federal, state or local taxes of any kind required by law to be withheld
with respect to (x) Distribution Equivalent Payments described in Section 4 of
this Agreement that are received due to the grant of the Restricted Incentive
Units hereunder, and (y) the vesting of the Restricted Incentive Units (in which
case arrangements will be made no later than the time Units are delivered, if at
all, pursuant to Section 3(c) herein).


(ii)    Participant shall, to the extent permitted by law, have the right to
deliver to the Company or its Affiliates Units to which Participant shall be
entitled upon the vesting of the Restricted Incentive Units (or other
unrestricted Units owned by Participant) or to deliver to the Company or its
Affiliates Units that Participant has previously acquired, in each case valued
at the Fair Market Value of such Units at the time of such delivery to the
Company or its Affiliates, to satisfy the obligation of Participant under
Section 5(b)(i) of this Agreement; provided, however, that, in no event shall
the Fair Market Value of such Units exceed the minimum statutory withholding
requirements.


(iii)    Any provision of this Agreement to the contrary notwithstanding, if
Participant does not otherwise satisfy the obligation of Participant under
Section 5(b)(i) of this Agreement, then the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct from any payments of any
kind otherwise due from the Company or its Affiliates to or with respect to
Participant, whether or not pursuant to this Agreement or the Plan and
regardless of the form of payment, any federal, state or local taxes of any kind
required by law to be withheld with respect to any Distribution Equivalent
Payments or Restricted Incentive Units hereunder.
 
6.    Non-Assignability. The Subject Award is not assignable or transferable by
Participant, and, unless and until Units with respect to Restricted Incentive
Units are delivered to Participant upon vesting, such Restricted Incentive Units
shall not be assigned, alienated, pledged, attached sold or otherwise
transferred or encumbered by Participant in any manner.


7.    Legend. In the event any Units are delivered to Participant in connection
with the vesting of any of the Restricted Incentive Units granted hereunder, the
Special Committee, in its discretion, may cause the certificate(s) representing
such Units to bear an appropriate legend referring to any conditions and/or
restrictions with respect to such Units.


8.    Entirety and Modification. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements, whether written or oral, between such
parties relating to such subject matter. Subject to Section 15.2 of the Plan, no
modification, alteration, amendment or supplement to this Agreement shall be
valid or effective unless the same is in writing and signed by the party against
whom it is sought to be enforced.







--------------------------------------------------------------------------------





9.    Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible, and such provision
shall be deemed inoperative to the extent it is unenforceable, and in all other
respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.


10.    Gender. Words used in this Agreement which refer to Participant and
denote the male gender shall also be deemed to include the female gender or the
neuter gender when appropriate.


11.    Employment or Service. Nothing in this Agreement shall confer upon
Participant any right to continue in the employ or service of the Company or its
Affiliates, nor shall this Agreement interfere in any manner with the right of
the Company or its Affiliates to terminate the employment or service of
Participant with or without Cause at any time.


12    Incorporation of Plan Provisions. This Agreement is made pursuant to the
Plan and is subject to all of the terms and provisions of the Plan as if the
same were fully set forth herein. In the event that any provision of this
Agreement conflicts with the Plan, the provisions of the Plan shall control.
Participant acknowledges receipt of a copy of the Plan and agrees that all
decisions under and interpretations of the Plan by the Special Committee shall
be final, binding and conclusive upon Participant.


13.    Headings. The headings of the various sections and subsections of this
Agreement have been inserted for convenient reference only and shall not be
construed to enlarge, diminish or otherwise change the express provisions
hereof.


14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware (regardless of the laws that
might otherwise govern under applicable Delaware principles of conflicts of
law).


15.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


ENLINK MIDSTREAM, LLC
By: EnLink Midstream Manager, LLC
    


__________________________________________
Barry E. Davis
President and Chief Executive Officer




PARTICIPANT:


Name:


You must accept this grant and the terms of this Agreement in order to receive
it. To accept this grant, complete the Grant Acceptance Process at the website
of UBS: (www.ubs.com/onesource/ENLC)



































--------------------------------------------------------------------------------





SCHEDULE A
PERFORMANCE GOAL, PERFORMANCE PERIOD, AND PAYOUT AMOUNTS


1.    Performance Period. The maximum number of Restricted Incentive Units,
which can vest pursuant to the Subject Award shall be calculated based on the
Performance Goal over a period (the “Performance Period”) that begins on _____
and ends on _____ (the “Vesting Date”).


2.    Performance Goal. The Performance Goal is based on total shareholder
return (“TSR”), which shall be the rate of return a holder of a common equity
security of a company would receive through common equity security price changes
and the assumed reinvestment of dividends / distributions over the Performance
Period. Vesting will be based on the ranking of the average of the TSR of the
Company and the TSR of EnLink Midstream Partners, LP (the “Partnership” and,
together with the Company, “EnLink”) relative to the TSR ranking of the Peer
Companies (identified in Sections 3(b) and (c) below). At the end of the
Performance Period, the TSR for the Company, for the Partnership and for each
Peer Company, shall be determined pursuant to the following formula:


TSR
=
(Closing Average Value - Opening Average Value) + Reinvested Dividends / Opening
Average Value*



*The result shall be rounded to the nearest hundredth of one percent (.01%).


(a)    The term “Closing Average Value” means the average value of the common
equity security on the relevant United States stock market (NYSE or NASDAQ) for
the 30 trading days ending on the last day of the Performance Period, which
shall be calculated as follows: (i) determine the closing price of the common
equity security on each trading date during 30-day period and (ii) average the
amounts so determined for the 30-day period.


(b)    The term “Opening Average Value” means the average value of the common
equity security on the relevant United States stock market (NYSE or NASDAQ) for
the 30 trading days preceding the start of the Performance Period, which shall
be calculated as follows: (i) determine the closing price of the common equity
security on each trading date during the 30-day period and (ii) average the
amounts so determined for the 30-day period.


(c)    “Reinvested Dividends” shall be calculated by multiplying (i) the
aggregate number of common equity securities (including fractional units
thereof) that could have been purchased during the Performance Period had each
cash dividend or distribution paid on a single common equity security during
that period been immediately reinvested in additional common equity securities
(or fractional units thereof) at the closing selling price per common equity
security on the applicable dividend or distribution payment date by (ii) the
average daily closing price per common equity security on the relevant United
States stock market (NYSE or NASDAQ) calculated for the duration of the
Performance Period following the dividend or distribution payment date.


(d)    Each of the foregoing amounts shall be equitably adjusted for stock /
unit splits, stock dividends or unit distributions, recapitalizations and other
similar events affecting the common equity securities in question without the
issuer’s receipt of consideration.


3.    Vesting Schedule. The Restricted Incentive Units shall vest pursuant to
the Agreement based on EnLink’s relative TSR ranking in respect of the
Performance Period as compared to the TSR ranking of the Peer Companies, in
accordance with the following schedule:


Performance Level
EnLink’s Achieved TSR Percentile
Position Relative to AMZ Peers*
Associated Individual Payout Level
(expressed as a percentage
of the Subject Award)
Below Threshold
Less than 25%
0%
Threshold
Equal to 25%
50%
Target
Equal to 50%
100%
Maximum
Greater than or Equal to 75%
200%

* If EnLink’s achieved TSR percentile position is between the Threshold and
Target performance levels or if EnLink’s achieved TSR percentile position is
between the Target and Maximum performance levels (and EnLink’s TSR is positive
for the Performance Period), then the associated individual payout level will be
interpolated on a linear basis.





--------------------------------------------------------------------------------







(a)    If EnLink’s final TSR value is equal to the TSR value of a Peer Company,
the Special Committee shall assign EnLink the higher ranking.


(b)    The Peer Companies are the companies that comprise the Alerian MLP Index
for Master Limited Partnerships (AMZ) as of the Grant Date, which are set forth
on Schedule B to this Agreement, it being understood that in no event shall the
Peer Companies include the Company or the Partnership.


(c)    The Peer Companies will be subject to change as follows:


(i)    In the event of a merger, acquisition or business combination transaction
of a Peer Company, in which the Peer Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Company. Any entity
involved in the transaction that is not the surviving company shall no longer be
a Peer Company.


(ii)    If a Peer Company ceases to be a publicly traded company at any time
during the Performance Period, due to bankruptcy, delisting or any other reason
other than those set forth in clause (i) above, such company shall remain a Peer
Company but shall be deemed to have a TSR of negative 100% (-100%).


4.    General Vesting Terms. Any fractional Restricted Incentive Units resulting
from the vesting of the Restricted Incentive Units in accordance with the
Agreement shall be rounded down to the nearest whole number. Any portion of the
Restricted Incentive Units that does not vest as of the end of the Performance
Period shall be forfeited as of the end of the Performance Period.


SCHEDULE B
PEER COMPANIES


[to be completed at time of grant]













